Fourth Court of Appeals
                                    San Antonio, Texas

                                          JUDGMENT
                                        No. 04-20-00308-CV

                                    Sruhad Sudhirbhai PATEL,
                                            Appellant

                                                  v.

                                     Janvi Atulkumar PATEL,
                                             Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI09524
                         Honorable Mary Lou Alvarez, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, the trial court’s final decree of divorce
is AFFIRMED. Appellee’s motion for damages is DENIED. We tax costs of court for this appeal
against Sruhad Sudhirbhai Patel.

       SIGNED May 19, 2021.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice